DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzgerald et al. (US 201302777918).
 	Regarding claim 1, Fitzgerald et al. discloses an apparatus 36 Fig. 3, comprising: a brush seal 30 comprising: a plurality of first filaments 58 configured to seal a lubricant within a bearing chamber or sump of a rotating machine 48; and a plurality of electrically conductive filaments 54 capable of contacting a shaft 38 of the rotating machine and discharge a shaft voltage-induced current from the shaft to an external ground of the rotating machine.
 	Regarding claim 2, Fitzgerald et al. discloses wherein the plurality of first filaments 78 is distributed continuously circumferentially around the brush seal 58. 	Regarding claim 3, Fitzgerald et al. discloses wherein the plurality of electrically conductive filaments 78 comprises at least one of a metal or a conductive carbon fiber (Para. 0007). 	Regarding claim 4, Fitzgerald et al. discloses wherein the plurality of first filaments 58 comprises a plurality of non-conductive or semi-conductive filaments (polymeric material, Para. 0007). 	Regarding claim 5, Fitzgerald et al. discloses wherein the plurality of non-conductive or semi-conductive filaments 58 comprises a high temperature polymer (heat stabilized nylon). 	Regarding claim 6, Fitzgerald et al. discloses wherein the plurality of electrically conductive filaments 78 (of 54) is uniformly dispersed with the plurality of non-conductive or semi-conductive filaments 78 (of 56, 58). 	Regarding claim 7, Fitzgerald et al. discloses wherein the plurality of electrically conductive filaments 78 is arranged in discrete bunches distributed circumferentially around the brush seal 30. 	Regarding claim 8, Fitzgerald et al. discloses wherein the brush seal 30 comprises a plurality of rows of the plurality of first filaments 78, and wherein the plurality of electrically conductive filaments is arranged in a single row 78. 	Regarding claim 9, Fitzgerald et al. discloses a discharge conduit (para. 0041) configured to conduct the shaft voltage-induced current from the brush seal 30 to the external ground.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramthun (US 6008556).
 	Regarding claim 11, Ramthun discloses a system 10 Fig. 1 comprising: a housing 26 defining an axis; a shaft 12 positioned along the axis; a stator 36 coupled to the housing; a rotor 13 coupled to the shaft; a first shaft bearing and a second shaft bearing 38 coupled to the housing, wherein the first and second shaft bearings are each configured to contact the shaft to permit rotation of the shaft; a bearing lubrication system fluidically coupled to the first and second shaft bearings, wherein the bearing lubrication system is configured to lubricate the first and second shaft bearings using a lubricant 50; and a first shaft seal 48 and a second shaft seal 16 coupled to the housing, wherein the first and second shaft seals are each configured to substantially seal the lubricant within a bearing chamber 41 of a respective first or second shaft bearing or sump of the bearing lubrication system, and wherein at least one of the first or second shaft seals comprises a brush seal 16 capable of discharging a shaft voltage-induced current from the shaft to an external ground of the system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. 	Regarding claim 10, Fitzgerald et al. discloses the invention as claimed above but fails to explicitly disclose wherein an average diameter of the electrically conductive filaments of the plurality of electrically conductive filaments is between about 5 micrometers and about 100 micrometers.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the filaments to any number of ranges (i.e. 5 micrometers and about 100 micrometers) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramthun (US 6008556) in view of Fitzgerald et al. (US 201302777918) 	Regarding claim 12, Fitzgerald et al. discloses the invention as claimed above but fails to explicitly disclose wherein the brush seal comprises: a plurality of first filaments, and a plurality of electrically conductive filaments.  Fitzgerald et al., a system 36 having a brush seal Fig. 3, discloses the use of a brush seal that has a plurality of first filaments 78(of 58) and a plurality of electrically conductive filaments 78(of 54).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filaments of Ramthun with filaments with multiple properties as taught by Fitzgerald et al. in order to provide multiple properties such as for discharging current and better properties for sealing a rotating shaft, such as higher wear resistance, higher modulus of elasticity, lower thermal expansion coefficient. (Para. 0007 of Fitzgerald et al.)
 	Regarding claim 13, the combination discloses wherein the plurality of first filaments 78 (of Fitzgerald et al.) is distributed continuously around the brush seal 30. 	Regarding claim 14, the combination discloses wherein the bearing lubrication system 50 is a wet or dry sump lubrication system. 	Regarding claim 15, the combination discloses wherein the first and second shaft seals 54, 56 (of Fitzgerald et al.) each comprises a brush seal configured to discharge the shaft voltage-induced current from the shaft. 	Regarding claim 16, the combination discloses wherein only one of the first or second shaft seals comprises a brush seal 16 configured to discharge the shaft voltage-induced current from the system. 	Regarding claim 17, the combination discloses a discharge conduit 24 capable of conducting the shaft voltage-induced current from the brush seal 16 to the external ground. 	Regarding claim 18, the combination discloses wherein the external ground comprises a mounting frame 26 of the system 10. 	Regarding claim 19, the combination discloses the invention as claimed above but fails to explicitly disclose wherein the system is configured to operate at a pressure of an interior of the housing between about 0.1 psig and about 2 psig.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system housing configuration to any number of sizes to accommodate desired threshold of interior pressure (i.e. between about 0.1 psig and about 2 psig. ) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  	Regarding claim 20, the combination discloses the invention as claimed above but fails to explicitly disclose wherein a diameter of the shaft is greater than about ten centimeters or a shaft speed of the shaft is greater than about 50 meters per second.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the shaft or speed of the shaft to any number of ranges (i.e. >10cm or >50 m/s, etc.) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675